Name: Regulation (EC) No 993/2002 of the European Central Bank of 6 June 2002 correcting Regulation ECB/2001/13 concerning the consolidated balance sheet of the monetary financial institutions sector (ECB/2002/4)
 Type: Regulation
 Subject Matter: accounting;  EU institutions and European civil service;  financial institutions and credit
 Date Published: nan

 Avis juridique important|32002R0993Regulation (EC) No 993/2002 of the European Central Bank of 6 June 2002 correcting Regulation ECB/2001/13 concerning the consolidated balance sheet of the monetary financial institutions sector (ECB/2002/4) Official Journal L 151 , 11/06/2002 P. 0011 - 0011Regulation (EC) No 993/2002 of the European Central Bankof 6 June 2002correcting Regulation ECB/2001/13 concerning the consolidated balance sheet of the monetary financial institutions sector(1)(ECB/2002/4)THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK,Having regard to Council Regulation (EC) No 2533/98 of 23 November 1998 concerning the collection of statistical information by the European Central Bank(2), and in particular to Article 5(1) and Article 6(4) thereof,Having regard to Council Regulation (EC) No 2531/98 of 23 November 1998 concerning the application of minimum reserves by the European Central Bank(3), amended by Regulation (EC) No 134/2002(4), and in particular to Article 6(4) thereof,Whereas:(1) Regulation ECB/2001/13 was intended to replace Regulation ECB/1998/16 of 1 December 1998 concerning the consolidated balance sheet of the monetary financial institutions sector(5) as amended by Regulation ECB/2000/8(6) from 1 January 2003. Reporting under the new regime begins with data for January 2003. Reporting obligations under Regulation ECB/1998/16 should therefore have continued to exist until 1 January 2003. However, the date of entry into force of Regulation ECB/2001/13 was erroneously set as 1 January 2002, with the result that Regulation ECB/1998/16, which under the provisions of Regulation ECB/2001/13 is repealed at the date of entry into force of the latter, was repealed one year too soon. Regulation ECB/2001/13 therefore has to be corrected to make clear that it enters into force on 1 January 2003.(2) Reporting agents have been subject to the reporting requirements laid down in Regulation ECB/1998/16 since 1 January 1999. The continued application of the latter Regulation until 31 December 2002, in particular, the obligation to comply with it from 1 January 2002, i.e. before the date at which the present regulation enters into force, is considered not to infringe any legitimate expectations of the reporting agents, which continued to report the relevant statistical information after the end of 2001,HAS ADOPTED THIS REGULATION:Article 1Regulation ECB/2001/13 is corrected as follows:- Article 8(1) is replaced by the following: "1. Regulation (EC) No 2819/98 (ECB/1998/16) shall be repealed on 1 January 2003."- Article 9 is replaced by the following: "Article 9This Regulation shall enter into force on 1 January 2003."Article 2Final provisionThis Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.Done at Frankfurt am Main, 6 June 2002.On behalf of the Governing Council of the ECBThe PresidentWillem F. Duisenberg(1) Regulation (EC) No 2423/2001 of the European Central Bank (OJ L 333, 17.12.2001, p. 1).(2) OJ L 318, 27.11.1998, p. 8.(3) OJ L 318, 27.11.1998, p. 1.(4) OJ L 24, 26.1.2002, p. 1.(5) Regulation (EC) No 2819/98 of the European Central Bank (OJ L 356, 30.12.1998, p. 1).(6) Regulation (EC) No 1921/2000 of the European Central Bank (OJ L 229, 9.9.2000, p. 34).